Citation Nr: 9921104	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  98-15 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a schizoid personality 
disorder.

2.  Entitlement to service connection for an anxiety disorder.

3.  Entitlement to service connection for a depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied the benefits sought on appeal.  The 
veteran served in active service from September 1961 to November 
1964. 


FINDINGS OF FACT

1.  The veteran's schizoid personality disorder, which was 
present during service, is not a disease or disability for VA 
compensation purposes. 

2.  There is no competent medical evidence of a nexus between the 
veteran's anxiety disorder and his active service.

3.  There is no competent medical evidence of a nexus between the 
veteran's depressive disorder and his active service.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for the veteran's 
schizoid personality disorder.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303(c), 4.127 (1998); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

2.  The veteran's claim of entitlement to service connection for 
anxiety disorder is not well grounded.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

3.  The veteran's claim of entitlement to service connection for 
depressive disorder is not well grounded.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Applicable Law.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (1998).  A 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease.  38 C.F.R. 3.306(a).  This 
"presumption of aggravation" applies only when preservice 
disability increases in severity during service.  Beverly v. 
Brown, 9 Vet. App. 402, 405 (1996).  In this regard, the United 
States Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") has held that intermittent or 
temporary flare-ups of a pre-existing injury or disease during 
service do not constitute aggravation.  Rather, the underlying 
condition must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Clear and unmistakable  evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in severity 
during service.  38 C.F.R. 3.306(b).  It is VA's burden to rebut 
the presumption of in-service aggravation.  Laposky v. Brown, 
4 Vet. App. 331, 334 (1993).

Additionally, in Allen v. Brown, 7 Vet. App. 439 (1995), the 
Court made clear that service connection may be granted when it 
is shown that the claimed disorder has been aggravated by a 
service-connected disability.  In such cases, according to the 
Court, a basis exists upon which to predicate a grant of 
entitlement to service connection on a secondary basis.  Thus, 
pursuant to 38 U.S.C.A. § 1110 (West 1992), and 38 C.F.R. § 
3.310(a) (1998), when aggravation of a veteran's nonservice-
connected disorder is proximately due to or the result of a 
service-connected disability, such veteran shall be compensated 
for the degree of disability, but only that degree over and above 
the degree of disability existing prior to the aggravation.  38 
C.F.R. § 3.322 (1998).
Furthermore, mental retardation and personality disorders are not 
diseases or injuries for compensation purposes and, except as 
provided in 38 C.F.R. § 3.310(a) (1996), service connection may 
not be granted for disability resulting from mental retardation 
and personality disorders.  38 C.F.R. § 4.127 (1998).

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 3.303(b) 
(1998).  The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that a 
veteran had a chronic condition in service, or during an 
applicable presumption period, and still has such condition.  
Such evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or during 
any applicable presumption period, if continuity of 
symptomatology is demonstrated thereafter, and if competent 
evidence relates the present condition to that symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  Thus, the 
claimant is required to establish a nexus between the claimed 
disability and his active military service, even if a continuity 
of symptomatology has been established under 38 C.F.R. 
§ 3.303(b).  See Clyburn v. West, No. 97-1321 (U.S. Vet. App. 
April 2, 1999) (distinguishing the factual circumstances in 
Falzone v. Brown, 8 Vet. App. 398 (1995), and Hampton v. Gober, 
10 Vet. App. 481 (1997)).

The threshold question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or capable 
of substantiation.  The veteran has the burden of submitting 
evidence sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for his claim for service 
connection to be well grounded.  First, there must be competent 
evidence of a current disability. Second, there must be medical, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury.  Lastly, there 
must be medical evidence of a nexus or relationship between the 
in-service injury or disease and the current disability.  See 
Epps v. Brown, 9 Vet. App. 341 (1996).  In determining whether a 
claim is well grounded, the truthfulness of the evidence is 
presumed.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); 
King v. Brown, 5 Vet. App. 19, 21 (1993).

II.  The Evidence.

The veteran's service medical records contain notations dated 
January 1962 indicating the veteran had a diagnosis of chronic 
and moderate schizoid personality, manifested by seclusiveness, 
eccentricity, passive obstructionism and immature judgment, in 
existence prior to service.  However, the service records are 
negative for any treatment/diagnosis of anxiety disorder or 
depressive disorder. 

The post-service medical evidence includes a January 1997 letter 
from B. Kaza, M.D., referring to the veteran's treatment records 
from the Harlan Appalachian Regional Hospital, Psychiatric Unit.  
In this regard, the claims file includes records from the Harlan 
Appalachian Regional Hospital, the Appalachian Regional Health 
Care, and the Daniel Boone Clinic dated from January 1985 to 
March 1997.  Specifically, a discharge summary from a 
hospitalization at the Harlan Appalachian Regional Hospital, 
dated from February 8, 1996 to February 12, 1996, indicates that 
the veteran reported symptoms of increased anxiety since August 
1995, including frequent worries and shaking, and he gave a 
history of a number of stressors, including having to put his 
mother in a nursing home, two sons with financial problems, and 
being very busy with volunteer work with the Electrical Company 
and the court system.  Upon admission, the veteran was diagnosed 
with generalized anxiety disorder, rule out depression and 
bipolar disorder; however, his final/discharge diagnosis was 
generalized anxiety disorder.  Additionally, these records 
include February 1997 notations from the Appalachian Regional 
Health Care indicating the veteran was diagnosed with anxiety and 
was prescribed Xanax.

A medical report from the Trillium Center dated January 1998 
indicates that the veteran was diagnosed with generalized anxiety 
disorder, rule out dysthymia; and personality disorder, not 
otherwise specified schizoid and schizotypal traits.  And, a 
subsequently submitted copy of this report, contains an 
additional paragraph which indicates that the data obtained 
during the veteran's clinical interview contraindicated an onset 
of symptoms during his service, but rather that the onset of 
symptoms appeared to date back as early as the age of 8 with 
significant exacerbation once he became unemployed in the late 
1980s or early 1990s.

Lastly, the claims file includes a January 1998 VA examination 
report which indicates the veteran was diagnosed with anxiety 
disorder, not otherwise specified; and depressive disorder, not 
otherwise specified.

III.  Schizoid Personality Disorder.

With respect to personality disorder, as mentioned above, 
personality disorders are not diseases or injuries for 
compensation purposes, and thus, service connection may not be 
granted for disability resulting from personality disorders.  See 
38 C.F.R. § 4.127.  Furthermore, upon a review of the evidence of 
record, the Board finds that there is no evidence that the 
veteran developed a superimposed  mental disorder during service 
which is related to his current diagnoses of schizoid personality 
disorder.  As such, the Board finds that the veteran's claim of 
service connection for schizoid persona disorder must be denied. 

While the Board is sympathetic to the veteran's assertions that 
he faithfully served his country and that the Board should 
perform a liberal and compassionate review of the regulations 
governing the present appeal, the Board is constrained to apply 
the law and regulations of the Department and is not free to 
ignore the requirements set forth therein.  See 38 U.S.C.A. § 
7104(c) (West 1991).  The Board does not dispute the facts of 
this case; however, the Board finds that the application of the 
law to the facts is dispositive.  As such, where there is no 
entitlement under the law to the benefit sought, as in this case, 
the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).
IV.  Anxiety Disorder.

After a review of the record, the Board finds that the veteran 
has not submitted medical evidence showing that his anxiety 
disorder is related to the symptomatology he presented during his 
service, is proximately due to or the result of a service-
connected disorder, or is otherwise related to his period of 
service. There is some post-service medical evidence that 
indicates that the veteran may have had a psychiatric disorder 
prior to service (aside from a personality disorder).  Since the 
only psychiatric findings reported during service were attributed 
to a personality disorder, and there is no subsequently dated 
medical evidence or opinion that supports a finding that any 
preexisting psychiatric disorder was chronically worsened during 
service, it follows that any psychiatric disability that may have 
preexisted service was not aggravated while the veteran was on 
active duty, within the meaning of 38 C.F.R. 3.306(a); see also 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991), wherein the court 
head that intermittent or temporary flare-ups of a pre-existing 
injury or disease during service do not constitute aggravation. 
The veteran has failed to satisfy an essential element necessary 
to well ground his claim, which is the existence of a nexus 
between the current claimed anxiety disorder and his period of 
service.  A well-grounded claim must be supported by evidence, 
not merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

Furthermore, the Board finds that the veteran has not met the 
requirement of 38 C.F.R. § 3.303(b) because he has not 
established, via competent medical evidence, that the 
symptomatology related to his present diagnosis of anxiety 
disorder has been continuous since his service and is related to 
his in-service symptomatology.  See Clyburn v. West, 12 Vet. App. 
296 (1999), distinguishing the factual circumstances in Falzone 
v. Brown, 8 Vet. App. 398 (1995), and Hampton v. Gober, 10 Vet. 
App. 481 (1997)); see also Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

Thus, in the absence of competent medical evidence to support the 
claim of service connection for anxiety disorder, the Board can 
only conclude that the veteran has not presented evidence 
sufficient to justify a belief by a fair and impartial individual 
that his claim is well grounded, and the claim will be denied on 
that basis.  See 38 U.S.C.A. § 5107(a).

V.  Depressive Disorder.

After a review of the record, the Board finds that the veteran 
has not submitted medical evidence showing that his depressive 
disorder is related to the symptomatology he presented during his 
service, is proximately due to or the result of a service-
connected disorder, or is otherwise related to his period of 
service.  As with the veteran's anxiety disorder, even assuming 
that his depressive disorder preeexisted service, since the only 
inservice psychiatric findings were attributed to a personality 
disorder, there was no chronic worsening or aggravation of any 
psychiatric illness that may have preexisted service, and the 
veteran has failed to submit any competent medical evidence of a 
link between his current diagnosis of depressive disorder and any 
in-service symptomatology.  Thus, the veteran has failed to 
satisfy an essential element necessary to well ground his claim, 
which is the existence of a nexus between the current claimed 
depressive disorder and his period of service.  A well-grounded 
claim must be supported by evidence, not merely allegations.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

Furthermore, the Board finds that the veteran has not met the 
requirement of 38 C.F.R. § 3.303(b) because he has not 
established, via competent medical evidence, that the 
symptomatology related to his present diagnosis of depressive 
disorder has been continuous since his service and is related to 
his in-service symptomatology.  See Clyburn v. West, U.S. Vet. 
App. 296 (1999) (distinguishing the factual circumstances in 
Falzone v. Brown, 8 Vet. App. 398 (1995), and Hampton v. Gober, 
10 Vet. App. 481 (1997)); see also Savage v. Gober, 10 Vet. App. 
488, 498 (1997).

Thus, in the absence of competent medical evidence to support the 
claim of service connection for depressive disorder, the Board 
can only conclude that the veteran has not presented evidence 
sufficient to justify a belief by a fair and impartial individual 
that his claim is well grounded, and the claim will be denied on 
that basis.  See 38 U.S.C.A. § 5107(a).

VI.  Conclusion.

In arriving at these conclusions, the Board has taken into 
consideration the various written statements submitted by the 
veteran and his representative tending to link his current 
disorders to his period of service.  While the Board acknowledges 
the sincerity of these statements, the Board notes that neither 
the veteran, nor his representative, as lay persons, are 
qualified to offer a medical opinion regarding the etiology of 
his disorders and/or qualified to fulfill the nexus requirement.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit, 
supra, in which the Court held that a veteran does not meet the 
burden of presenting evidence of a well grounded claim where the 
determinative issue involves medical causation and the veteran 
presents only lay testimony by persons not competent to offer 
such medical opinions).  See generally Clyburn v. West, 12 Vet. 
App. 296 (1999). 

Moreover, as the veteran has failed to meet his initial burden of 
submitting evidence which would well ground his claims of service 
connection for anxiety disorder and depressive disorder, VA is 
under no duty to assist the veteran in developing the facts 
pertinent to the claim.  See Epps, supra.  There is nothing in 
the text of section 5107 to suggest that VA has a duty to assist 
the claimant until he or she meets his or her burden of 
establishing a "well grounded" claim.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); see also Epps, supra.  The Board is not 
aware of any circumstances in this matter which would put VA on 
notice that relevant evidence may exist or could be obtained, 
which, if true, would make the claims of service connection for 
anxiety disorder and depressive disorder "plausible".  See 
generally McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 
1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present well grounded claims 
of service connection for anxiety disorder and depressive 
disorder, and the reasons for which his claims have failed.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995). 


ORDER

Service connection for a schizoid personality disorder is denied. 

Evidence of a well-grounded claim not having been submitted, 
service connection for an anxiety disorder is denied. 

Evidence of a well-grounded claim not having been submitted, 
service connection for a depressive disorder is denied. 




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

